 1
 2
 3
 4
 5
 6
 7
 8
                       UNITED STATES DISTRICT COURT
 9
                     CENTRAL DISTRICT OF CALIFORNIA
10
11 8TH WONDER PICTURES, LLC, a              Case No.: 2:21-cv-00726-DSF-JEMx
   Delaware limited liability company,
12                                          Hon. Judge Dale S. Fischer
                Plaintiff,
13
         vs.                                STIPULATED JUDGMENT BY
14                                          CONSENT
   CLEAR DISTRIBUTION, LLC, a
15 California limited liability company;
   CLEAR ENTERTAINMENT, LLC, a
16 Wyoming limited liability company;
   SPECTER ENTERTAINMENT, LLC, a
17 Wyoming limited liability company; and
   DAVID RAYMOND BROWN, an
18 individual,
19             Defendants.
20
21
22
23
24
25
26
27
28

     STIPULATED JUDGMENT BY CONSENT                      Case No. 2:21-cv-00726-DSF-JEMx
 1         After considering the Stipulation of Plaintiff 8th Wonder Pictures, LLC (“8th
 2 Wonder”), on the one hand, and Defendants Clear Distribution, LLC (“Clear Dist.”),
 3 Clear Entertainment, LLC (“Clear Ent.”), Specter Entertainment, LLC (“Specter”),
 4 and David Raymond Brown (“Brown”), on the other hand (collectively, the
 5 “Parties”), and for good cause appearing,
 6         IT IS HEREBY ORDERED:
 7         1.    That judgment be entered in this action in favor of 8th Wonder against
 8 Clear Dist., Specter (as guarantor), and Clear Ent. (as guarantor), jointly and
 9 severally, for the unpaid principal, interest, and enforcement costs on the secured
10 loan from 8th Wonder to Clear Dist. relating to the motion picture known as “Son of
11 the South,” in the amount of $1,730,927.08, plus accruing interest at the default rate
12 of interest as set forth in the “SOTS Loan Documents,” as defined in the in the
13 Parties’ Confidential Settlement Agreement, and actual, verifiable attorneys’ fees
14 with a cap of $250,000, less any monies received in the Receivership by 8th Wonder
15 from Joel B. Weinberg (“Receiver”), the Court-appointed Receiver, in this action.
16         2.    That, subject to the continued compliance with the terms of the Parties’
17 Confidential Settlement Agreement, enforcement of this action shall be stayed as
18 against Defendant Brown, and enforcement of this judgment shall be stayed, both for
19 90 days from the date of full execution of the Parties’ Confidential Settlement
20 Agreement, and the ancillary documents referenced therein (the “Stay Period”).
21         3.    That the Receiver shall remain appointed as after entry of this Judgment
22 pursuant to the Order Appointing Post-Judgment Receiver to Enforce Judgment and
23 Permanent Injunction in Aid Thereof, to enforce this judgment and to continue to
24 preserve, recover, and collect property of Clear Dist., provided that the Receiver shall
25 stay all actions against the Parties (including, without limitation, for contempt),
26 during the Stay Period, provided that the Parties comply with their obligations under
27 the Confidential Settlement Agreement. Upon receiving full payment pursuant to this
28 judgment, 8th Wonder shall seek leave of Court to withdraw the Receiver.
                                               1
     STIPULATED JUDGMENT BY CONSENT                            Case No. 2:21-cv-00726-DSF-JEMx
 1        4.     That nothing in this judgment shall limit the terms of the Parties’
 2 Confidential Settlement Agreement or otherwise impair the performance or
 3 enforcement of the terms of the Parties’ Confidential Settlement Agreement.
 4        5.     That the Parties shall be subject to the jurisdiction of this Court in
 5 connection with any dispute relating to or arising out of the enforcement of the terms
 6 of this judgment.
 7
 8        IT IS SO ORDERED.
 9   DATED: May 10, 2021
10                                         Honorable Dale S. Fischer
                                           UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
     STIPULATED JUDGMENT BY CONSENT                          Case No. 2:21-cv-00726-DSF-JEMx
